Citation Nr: 9925084
Decision Date: 06/04/99	Archive Date: 09/09/99

DOCKET NO. 97-26 811               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service-
connected post-traumatic stress disorder.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant

INTRODUCTION 

The veteran had active service from March 1951 to March 1953. 

The veteran's claim comes before the Board of Veterans' Appeals
(the Board) on appeal from a December 1996 decision of the
Department of Veterans Affairs (VA) Waco, Texas, Regional Office
(RO), that denied entitlement to an evaluation in excess of 50
percent for post-traumatic stress disorder.

In November 1997, the veteran requested a hearing before a
traveling section of the I Board. In December 1998, the veteran
agreed to accept a video conference hearing in lieu of an in-person
hearing and appeared before the undersigned acting Board member.
The case is now ready for appellate review.

REMAND

The veteran filed the current claim in August 1996. The Board notes
that effective November 7, 1996, the VA revised and redesignated 38
C.F.R. 4. 132 as 38 C.F.R. 4.130, so that there are currently new
criteria for evaluating the veteran's service-connected disability,
post-traumatic stress disorder. Federal Register, Vol. 61, No. 196,
October 8, 1996, page 52695-52702.

The Board further notes that where a law or regulation changes
after a claim has been filed or reopened, but before the
administrative or judicial appeal process has been concluded, the
version most favorable to a veteran applies unless Congress
provided otherwise or permitted the Secretary to do otherwise and
the Secretary does so. Marcoux v. Brown, 9 Vet. App. 289 (1996);
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also VAOPGCPREC
69-90 (O.G.C. Prec. 69-90). Thus, the veteran's post-traumatic
stress disorder must be evaluated under the old and the new rating
criteria to determine which version is more favorable to the
veteran.

In the instant case, although the RO quite properly reviewed the
evidence in application of the new rating criteria, the evidence
was not likewise considered with respect to the old rating
criteria. It is therefore unknown which version would be more
favorable to the veteran. Karnas v. Derwinski, 1 Vet. App. 308
(1991). Just as importantly, the veteran and his representative
have not had an opportunity to be apprised of the old rating
criteria and to enter evidence or argument to establish

- 2 -

entitlement to a higher rating under the old criteria. Bernard v.
Brown, 4 Vet. App. 384 (1993).

Accordingly, to ensure that the VA has met its duty to assist the
claimant in developing the facts pertinent to the claim and to
ensure full compliance with due process requirements, the case is
REMANDED to the RO for the following development:

After undertaking any development deemed appropriate, the RO should
again review the record and readjudicated, the issue of entitlement
to an evaluation in excess of 50 percent for the veteran's service-
connected post- traumatic stress disorder based on the new criteria
for rating psychiatric disabilities provided by the RO in the
statement of the case issued in May 1997 and the older criteria
that the new criteria replaced in order to determine the rating
criteria more favorable to the veteran.

If the benefit requested on appeal is not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case including the old rating criteria for psychiatric disorders to
the veteran and his representative. A reasonable period of time for
a response should be afforded. Thereafter, the case should be
returned to the Board for final appellate review, if otherwise in
order. By this remand, the Board intimates no opinion as to any
final outcome warranted. The veteran need take no action until
otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory

- 3 -

Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

MICHAEL A. PAPPAS 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

4 - 

